       Case 7:19-cv-02303-PMH-AEK Document 62 Filed 02/18/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Westcon Group, Inc.,

                                   Plaintiff,                          ORDER

                 -against-                                             19 Civ. 2303 (PMH)(AEK)

CCC Technologies, Inc., et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        The minute entry for the conference held in this case on January 4, 2021, states that

             [t]he parties have until February 12, 2021 to complete the continued
             deposition of James Poull. The parties shall notify the court by email of
             the deposition date and time once it has been scheduled. The parties also
             have until February 12, 2021, to file a joint letter, updating the Court on
             the status of discovery. If the parties have been unable to complete the
             deposition by that date, then they must include in their joint letter a request
             for an extension of time, along with the date [o]n which they plan to
             conduct the deposition. If the parties complete the deposition before
             February 12, they should not wait until February 12 to provide the joint
             status update.

Docket Sheet, Minute Entry for 01/04/2021. To date, the Court has received no communications

from the parties regarding either the date and time of James Poull’s deposition or the status of

discovery. Accordingly, the parties must notify the Court of the status of these matters in a joint

letter to be filed by no later than Monday, February 22, 2021.

Dated: February 18, 2021
       White Plains, New York

                                                                 SO ORDERED.


                                                                 ___________________________________
                                                                 ANDREW E. KRAUSE
                                                                 United States Magistrate Judge
